     Sanjay S. Schmidt (SBN 247475)
 1   LAW OFFICE OF SANJAY S. SCHMIDT
 2   1388 Sutter Street, Suite 810
     San Francisco, CA 94109
 3   T: (415) 563-8583
     F: (415) 223-9717
 4   ss@sanjayschmidtlaw.com
 5
     Tai C. Bogan (SBN 241784)
 6   THE BOGAN LAW FIRM, PC
     615 13th Street, Suite A
 7   Modesto, CA 95354
     T: (209) 566-9591
 8   F: (209) 566-9668
     tai.bogan@theboganlawfirm.com
 9
10   Attorneys for Plaintiff

11
                                UNITED STATES DISTRICT COURT
12
                               EASTERN DISTRICT OF CALIFORNIA
13
                                        FRESNO DIVISION
14

15   ALEX BARBOUR,                            )    Case No.: 1:18-cv-01702-DAD-EPG
                                              )
16                   Plaintiff,               )    STIPULATED PROTECTIVE ORDER
                                              )    FOR CONFIDENTIAL DOCUMENTS
17          vs.                               )    PURSUANT TO EASTERN DISTRICT
                                              )    CIVIL LOCAL RULE 141.1
18   COUNTY OF STANISLAUS, a public entity; )
                                              )    (ECF No. 10)
     STANISLAUS COUNTY SHERIFF-               )
19   CORONER ADAM CHRISTIANSON,               )
     individually; COUNTY OF STANISLAUS )
20
     Sheriff’s Deputy CHRISTOPHER HENDEE, )
21   individually; and DOES 1–40, Jointly and )
     Severally,                               )
22                                            )
                     Defendants.              )
23                                            )
                                              )
24                                            )

25

26
27

28
     STIPULATED PROTECTIVE ORDER FOR CONFIDENTIAL DOCUMENTS
     Case No. 1:18-cv-01702-DAD-EPG
                                                  1
 1   1.     PURPOSES AND LIMITATIONS

 2          Disclosure and discovery activity in this action are likely to involve production of

 3   confidential, proprietary, or private information for which special protection from public

 4   disclosure and from use for any purpose other than prosecuting this litigation may be warranted.
     Accordingly, the parties hereby stipulate to and petition the court to enter the following
 5
     Stipulated Protective Order. The parties acknowledge that this Order does not confer blanket
 6
     protections on all disclosures or responses to discovery and that the protection it affords from
 7
     public disclosure and use extends only to the limited information or items that are entitled to
 8
     confidential treatment under the applicable legal principles. The parties further acknowledge, as
 9
     set forth in Section 12.3, below, that this Stipulated Protective Order does not entitle them to file
10
     confidential information under seal; Eastern District Civil Local Rule 141.1 sets forth the
11
     procedures that must be followed and the standards that will be applied when a party seeks
12
     permission from the court to file material under seal.
13
     2.     DEFINITIONS
14          2.1     Challenging Party: a Party or Non-Party that challenges the designation of
15   information or items under this Order.
16          2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is
17   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
18   of Civil Procedure 26(c), and for which public disclosure is likely to result in particularized harm
19   and violate privacy interests recognized by law. This information may include:

20                  a.      personnel file records of any peace officer;

21          For purposes of this stipulated protective order confidential personnel records of persons

22   employed by Stanislaus County Sheriff's Department, includes but is not limited to, documents

23   concerning, relating or referring to: background investigations, hiring, appointment, termination,
     job performance and evaluations, awards, commendations, and recognition of all professional
24
     accomplishments, training, internal affairs investigative files, citizen complaints, charges of
25
     misconduct, admonitions or any findings resulting in discipline or retraining.
26
                    b.      medical records;
27

28
     STIPULATED PROTECTIVE ORDER FOR CONFIDENTIAL DOCUMENTS
     Case No. 1:18-cv-01702-DAD-EPG
                                                       2
 1           c.      social security numbers and similar sensitive identifying information, including

 2   date of birth, address, phone number(s), or other contact information of parties or witnesses

 3   (unless redacted by order or by agreement of all parties).

 4           Except by stipulation or order based on good cause, this information may not include
     records and information of foundational facts and investigation of the subject incident(s),
 5
     specifically, the incident(s) involving Plaintiff Alex Barbour, on or about October 20, 2017 and
 6
     November 5, 2017.
 7
             2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as
 8
     well as their support staff including any retained private investigators).
 9
             2.4     Designating Party: a Party or Non-Party that designates information or items that
10
     it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
11
             2.5     Disclosure or Discovery Material: all items or information, regardless of the
12
     medium or manner in which it is generated, stored, or maintained (including, among other things,
13
     testimony, transcripts, and tangible things), that are produced or generated in disclosures or
14   responses to discovery in this matter.
15           2.6     Expert: a person with specialized knowledge or experience in a matter pertinent
16   to the litigation who has been retained by a Party or its counsel to serve as an expert witness or as
17   a consultant in this action.
18           2.7     House Counsel: attorneys who are employees of a party to this action. House
19   Counsel does not include Outside Counsel of Record or any other outside counsel.

20           2.8     Non-Party: any natural person, partnership, corporation, association, or other

21   legal entity not named as a Party to this action.

22           2.9     Outside Counsel of Record: attorneys who are not employees of a party to this

23   action but are retained to represent or advise a party to this action and have appeared in this
     action on behalf of that party or are affiliated with a law firm which has appeared on behalf of
24
     that party.
25
             2.10    Party: any party to this action, including all of its officers, directors, employees,
26
     consultants, retained experts, and Outside Counsel of Record (and their support staffs).
27

28
     STIPULATED PROTECTIVE ORDER FOR CONFIDENTIAL DOCUMENTS
     Case No. 1:18-cv-01702-DAD-EPG
                                                         3
 1          2.11    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

 2   Material in this action.

 3          2.12    Professional Vendors: persons or entities that provide litigation support services

 4   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
     organizing, storing, or retrieving data in any form or medium) and their employees and
 5
     subcontractors.
 6
            2.13    Protected Material: any Disclosure or Discovery Material that is designated as
 7
     “CONFIDENTIAL.”
 8
            2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a
 9
     Producing Party.
10
     3.     SCOPE
11
            The protections conferred by this Stipulation and Order cover not only Protected Material
12
     (as defined above), but also (1) any information copied from Protected Material; (2) all copies,
13
     excerpts, summaries, or compilations of Protected Material that reveal the source of the
14   Protected Material or that reveal specific information entitled to confidentiality as a matter of
15   law; and (3) any testimony, conversations, or presentations by Parties or their Counsel that might
16   reveal Protected Material. However, the protections conferred by this Stipulation and Order do
17   not cover the following information: (a) any information that is in the public domain at the time
18   of disclosure to a Receiving Party or becomes part of the public domain after its disclosure to a
19   Receiving Party as a result of publication not involving a violation of this Order, including

20   becoming part of the public record through trial or otherwise; and (b) any information known to

21   the Receiving Party prior to the disclosure or obtained by the Receiving Party after the disclosure

22   from a source who obtained the information lawfully and under no obligation of confidentiality

23   to the Designating Party. Any use of Protected Material at trial shall be governed by a separate
     agreement or order.
24
     4.     DURATION
25
            Even after final disposition of this litigation, the confidentiality obligations imposed by
26
     this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court
27
     order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all
28
     STIPULATED PROTECTIVE ORDER FOR CONFIDENTIAL DOCUMENTS
     Case No. 1:18-cv-01702-DAD-EPG
                                                       4
 1   claims and defenses in this action, with or without prejudice; and (2) final judgment herein after

 2   the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this

 3   action, including the time limits for filing any motions or applications for extension of time

 4   pursuant to applicable law.
     5.     DESIGNATING PROTECTED MATERIAL
 5
            5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party
 6
     or Non-Party that designates information or items for protection under this Order must take care
 7
     to limit any such designation to specific material that qualifies under the appropriate standards.
 8
     The Designating Party must designate for protection only those parts of material, documents,
 9
     items, or oral or written communications that qualify – so that other portions of the material,
10
     documents, items, or communications for which protection is not warranted are not swept
11
     unjustifiably within the ambit of this Order.
12
            Mass, indiscriminate, or routinized designations are prohibited. Designations that are
13
     shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
14   unnecessarily encumber or retard the case development process or to impose unnecessary
15   expenses and burdens on other parties) expose the Designating Party to sanctions.
16          If it comes to a Designating Party’s attention that information or items that it designated
17   for protection do not qualify for protection, that Designating Party must promptly notify all other
18   Parties that it is withdrawing the mistaken designation.
19          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

20   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

21   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

22   designated before the material is disclosed or produced.

23          Designation in conformity with this Order requires:
            (a) for information in documentary form (e.g., paper or electronic documents, but
24
     excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
25
     Party affix the legend “CONFIDENTIAL” to each page that contains protected material. If only
26
     a portion or portions of the material on a page qualifies for protection, the Producing Party also
27
     must clearly identify the protected portion(s) (e.g., by making appropriate markings in the
28
     STIPULATED PROTECTIVE ORDER FOR CONFIDENTIAL DOCUMENTS
     Case No. 1:18-cv-01702-DAD-EPG
                                                       5
 1   margins). A Party or Non-Party that makes original documents or materials available for

 2   inspection need not designate them for protection until after the inspecting Party has indicated

 3   which material it would like copied and produced. During the inspection and before the

 4   designation, all of the material made available for inspection shall be deemed
     “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants copied and
 5
     produced, the Producing Party must determine which documents, or portions thereof, qualify for
 6
     protection under this Order. Then, before producing the specified documents, the Producing
 7
     Party must affix the “CONFIDENTIAL” legend to each page that contains Protected Material. If
 8
     only a portion or portions of the material on a page qualifies for protection, the Producing Party
 9
     also must clearly identify the protected portion(s) (e.g., by making appropriate markings in the
10
     margins).
11
            (b) for testimony given in deposition or in other pretrial or trial proceedings, that the
12
     Designating Party identify on the record, before the close of the deposition, hearing, or other
13
     proceeding, all protected testimony.
14          (c) for information produced in some form other than documentary and for any other
15   tangible items, that the Producing Party affix in a prominent place on the exterior of the
16   container or containers in which the information or item is stored the legend
17   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
18   the Producing Party, to the extent practicable, shall identify the protected portion(s).
19          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

20   designate qualified information or items does not, standing alone, waive the Designating Party’s

21   right to secure protection under this Order for such material. Upon timely correction of a

22   designation, the Receiving Party must make reasonable efforts to assure that the material is

23   treated in accordance with the provisions of this Order.
     6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
24
            6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of
25
     confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
26
     designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
27
     burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
28
     STIPULATED PROTECTIVE ORDER FOR CONFIDENTIAL DOCUMENTS
     Case No. 1:18-cv-01702-DAD-EPG
                                                       6
 1   challenge a confidentiality designation by electing not to mount a challenge promptly after the

 2   original designation is disclosed.

 3          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution

 4   process by providing written notice of each designation it is challenging and describing the basis
     for each challenge. To avoid ambiguity as to whether a challenge has been made, the written
 5
     notice must recite that the challenge to confidentiality is being made in accordance with this
 6
     specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in
 7
     good faith and must begin the process by conferring directly (in voice to voice dialogue; other
 8
     forms of communication are not sufficient) within 14 days of the date of service of notice. In
 9
     conferring, the Challenging Party must explain the basis for its belief that the confidentiality
10
     designation was not proper and must give the Designating Party an opportunity to review the
11
     designated material, to reconsider the circumstances, and, if no change in designation is offered,
12
     to explain the basis for the chosen designation. A Challenging Party may proceed to the next
13
     stage of the challenge process only if it has engaged in this meet and confer process first or
14   establishes that the Designating Party is unwilling to participate in the meet and confer process in
15   a timely manner.
16          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court
17   intervention, the parties shall request an informal discovery dispute conference, pursuant to the
18   undersigned Magistrate Judge’s case management procedures.
19   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

20          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed

21   or produced by another Party or by a Non-Party in connection with this case only for

22   prosecuting, defending, or attempting to settle this litigation. Such Protected Material may be

23   disclosed only to the categories of persons and under the conditions described in this Order.
     When the litigation has been terminated, a Receiving Party must comply with the provisions of
24
     section 13 below (FINAL DISPOSITION). Protected Material must be stored and maintained by
25
     a Receiving Party at a location and in a secure manner that ensures that access is limited to the
26
     persons authorized under this Order.
27

28
     STIPULATED PROTECTIVE ORDER FOR CONFIDENTIAL DOCUMENTS
     Case No. 1:18-cv-01702-DAD-EPG
                                                       7
 1          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

 2   ordered by the court or permitted in writing by the Designating Party, a Receiving Party may

 3   disclose any information or item designated “CONFIDENTIAL” only to:

 4          (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees
     of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information
 5
     for this litigation (counsel and law firms appearing in this action are deemed to have agreed to be
 6
     bound by this Protective Order);
 7
            (b) the officers, directors, and employees (including House Counsel) of the Receiving
 8
     Party to whom disclosure is reasonably necessary for this litigation and who have signed the
 9
     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
10
            (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
11
     reasonably necessary for this litigation and who have signed the “Acknowledgment and
12
     Agreement to Be Bound” (Exhibit A);
13
            (d) the court and its personnel;
14          (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and
15   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who
16   have signed the “Acknowledgement and Agreement to Be Bound” (Exhibit A);
17          (f) during their depositions, witnesses in the action to whom disclosure is reasonably
18   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
19   A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of

20   transcribed deposition testimony or exhibits to depositions that reveal Protected Material must be

21   separately bound by the court reporter and may not be disclosed to anyone except as permitted

22   under this Stipulated Protective Order or as agreed by the Designating Party.

23          (g) the author or recipient of a document containing the information or a custodian or
     other person who otherwise possessed or knew the information.
24
            7.3     Confidential information produced pursuant to this Protective Order may not be
25
     delivered, exhibited, emailed, texted or otherwise disclosed to any reporter, writer or employee
26
     of any trade publication, newspaper, magazine or other media organization, including but not
27
     limited to radio, television, social and electronic media sites, including but limited too, twitter,
28
     STIPULATED PROTECTIVE ORDER FOR CONFIDENTIAL DOCUMENTS
     Case No. 1:18-cv-01702-DAD-EPG
                                                       8
 1   instagram, facebook and linkedin, unless or until its status as confidential has been altered or

 2   modified, thereby permitting such disclosure to the extent of such modification.

 3          7.4.    No information shall lose its confidential status because it was inadvertently or

 4   unintentionally disclosed to a person not authorized to receive it under this Protective Order. In
     addition, any information that is designated confidential and produced by the Defendants does
 5
     not lose its confidential status due to any inadvertent or unintentional disclosure.
 6
     8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
 7
     LITIGATION
 8
     If a Party is served with a subpoena or a court order issued in other litigation that compels
 9
     disclosure of any information or items designated in this action as “CONFIDENTIAL,” that
10
     Party must:
11
            (a) promptly notify in writing the Designating Party. Such notification shall include a
12
     copy of the subpoena or court order;
13
            (b) promptly notify in writing the party who caused the subpoena or order to issue in the
14   other litigation that some or all of the material covered by the subpoena or order is subject to this
15   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
16          (c) cooperate with respect to all reasonable procedures sought to be pursued by the
17   Designating Party whose Protected Material may be affected.
18          If the Designating Party timely seeks a protective order, the Party served with the
19   subpoena or court order shall not produce any information designated in this action as

20   “CONFIDENTIAL” before a determination by the court from which the subpoena or order

21   issued, unless the Party has obtained the Designating Party’s permission. The Designating Party

22   shall bear the burden and expense of seeking protection in that court of its confidential material –

23   and nothing in these provisions should be construed as authorizing or encouraging a Receiving
     Party in this action to disobey a lawful directive from another court.
24
     9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
25
     LITIGATION
26
            (a) The terms of this Order are applicable to information produced by a Non-Party in this
27
     action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in
28
     STIPULATED PROTECTIVE ORDER FOR CONFIDENTIAL DOCUMENTS
     Case No. 1:18-cv-01702-DAD-EPG
                                                       9
 1   connection with this litigation is protected by the remedies and relief provided by this Order.

 2   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking

 3   additional protections.

 4          (b) In the event that a Party is required, by a valid discovery request, to produce a Non-
     Party’s confidential information in its possession, and the Party is subject to an agreement with
 5
     the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
 6
            (1) promptly notify in writing the Requesting Party and the Non-Party that some or all
 7
     of the information requested is subject to a confidentiality agreement with a Non-Party;
 8
            (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in
 9
     this litigation, the relevant discovery request(s), and a reasonably specific description of the
10
     information requested; and
11
            (3) make the information requested available for inspection by the Non-Party.
12
            (c) If the Non-Party fails to object or seek a protective order from this court within 14
13
     days of receiving the notice and accompanying information, the Receiving Party may produce
14   the Non-Party’s confidential information responsive to the discovery request. However, nothing
15   in this section shall require a Party to violate the terms of a Protective Order issued in another
16   action that protects the Non-Party’s Information from disclosure. If the Non-Party timely seeks a
17   protective order, the Receiving Party shall not produce any information in its possession or
18   control that is subject to the confidentiality agreement with the Non-Party before a determination
19   by the court. Absent a court order to the contrary, the Non-Party shall bear the burden and

20   expense of seeking protection in this court of its Protected Material.

21   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

22   If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected Material

23   to any person or in any circumstance not authorized under this Stipulated Protective Order, the
     Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized
24
     disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material,
25
     (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of
26
     this Order, and (d) request such person or persons to execute the “Acknowledgment and
27
     Agreement to Be Bound” that is attached hereto as Exhibit A.
28
     STIPULATED PROTECTIVE ORDER FOR CONFIDENTIAL DOCUMENTS
     Case No. 1:18-cv-01702-DAD-EPG
                                                       10
 1   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 2   MATERIAL

 3          When a Producing Party gives notice to Receiving Parties that certain inadvertently

 4   produced material is subject to a claim of privilege or other protection, the obligations of the
     Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
 5
     provision is not intended to modify whatever procedure may be established in an e-discovery
 6
     order that provides for production without prior privilege review. Pursuant to Federal Rule of
 7
     Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
 8
     communication or information covered by the attorney-client privilege or work product
 9
     protection, the parties may incorporate their agreement in the stipulated protective order
10
     submitted to the court.
11
     12.    MISCELLANEOUS
12
            12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to
13
     seek its modification by the court in the future.
14          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective
15   Order no Party waives any right it otherwise would have to object to disclosing or producing any
16   information or item on any ground not addressed in this Stipulated Protective Order. Similarly,
17   no Party waives any right to object on any ground to use in evidence of any of the material
18   covered by this Protective Order.
19
20

21

22

23

24

25

26
27

28
     STIPULATED PROTECTIVE ORDER FOR CONFIDENTIAL DOCUMENTS
     Case No. 1:18-cv-01702-DAD-EPG
                                                         11
 1            12.3   Filing Protected Material. Without written permission from the Designating Party

 2   or a court order secured after appropriate notice to all interested persons, a Party may not file in

 3   the public record in this action any Protected Material. A Party that seeks to file under seal any

 4   Protected Material must comply with Eastern District Civil Local Rule 141. Protected Material
     may only be filed under seal pursuant to a court order authorizing the sealing of the specific
 5
     Protected Material at issue. Pursuant to Eastern District Civil Local Rule 141, a sealing order
 6
     will issue only upon a request establishing that the Protected Material at issue is privileged,
 7
     protectable as a trade secret, or otherwise entitled to protection under the law. If a Receiving
 8
     Party's request to file Protected Material under seal pursuant to Eastern District Civil Local Rule
 9
     141(b) is denied by the court, then the Receiving Party may file the information in the public
10
     record pursuant to Eastern District Civil Local Rule 141(e)(1) unless otherwise instructed by the
11
     court.
12
     13.      FINAL DISPOSITION
13
              Within 60 days after the final disposition of this action, as defined in paragraph 4, upon
14   written notification served by Producing or Designating Party, each Receiving Party must return
15   all Protected Material to the Producing Party or destroy such material. As used in this
16   subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries, and
17   any other format reproducing or capturing any of the Protected Material. Whether the Protected
18   Material is returned or destroyed, the Receiving Party must submit a written certification to the
19   Producing Party (and, if not the same person or entity, to the Designating Party) by the 60 day

20   deadline that (1) identifies (by category, where appropriate) all the Protected Material that was

21   returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

22   abstracts, compilations, summaries or any other format reproducing or capturing any of the

23   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival
     copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
24
     correspondence, deposition and trial exhibits, expert reports, attorney work product, and
25
     consultant and expert work product, even if such materials contain Protected Material. Any such
26
     archival copies that contain or constitute Protected Material remain subject to this Protective
27
     Order as set forth in Section 4 (DURATION).
28
     STIPULATED PROTECTIVE ORDER FOR CONFIDENTIAL DOCUMENTS
     Case No. 1:18-cv-01702-DAD-EPG
                                                       12
 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2   Dated: April 15, 2019                     LAW OFFICE OF SANJAY S. SCHMIDT
                                               -and-
 3                                             THE BOGAN LAW FIRM, PC
 4
                                               /s/ Sanjay S. Schmidt
 5                                             By: SANJAY S. SCHMIDT
                                               Attorneys for Plaintiff
 6

 7
     Dated: April 15, 2019                     DAN FARRAR, Attorney at Law
 8
                                               /s/ Dan Farrar (authorized 4-11-19)
 9
                                               By: DAN FARRAR
10                                             Attorney for Defendants

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
     STIPULATED PROTECTIVE ORDER FOR CONFIDENTIAL DOCUMENTS
     Case No. 1:18-cv-01702-DAD-EPG
                                                 13
 1                                                ORDER

 2          Pursuant to the stipulation of the parties (ECF No. 10),

 3
     IT IS SO ORDERED.
 4

 5      Dated:    April 15, 2019                              /s/
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
     STIPULATED PROTECTIVE ORDER FOR CONFIDENTIAL DOCUMENTS
     Case No. 1:18-cv-01702-DAD-EPG
                                                    14
 1

 2                                               EXHIBIT A

 3                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 4          I, _____________________________ [print or type full name], of _________________
     [print or type full address], declare under penalty of perjury that I have read in its entirety and
 5
     understand the Stipulated Protective Order that was issued by the United States District Court for
 6
     the Eastern District of California on [date] __________________________ in the case of
 7
     Barbour v. County of Stanislaus, et al., No. 1:18-cv-01702-DAD-EPG. I agree to comply with
 8
     and to be bound by all the terms of this Stipulated Protective Order and I understand and
 9
     acknowledge that failure to so comply could expose me to sanctions and punishment in the
10
     nature of contempt. I solemnly promise that I will not disclose in any manner any information or
11
     item that is subject to this Stipulated Protective Order to any person or entity except in strict
12
     compliance with the provisions of this Order.
13
            I further agree to submit to the jurisdiction of the United States District Court for the
14   Eastern District of California for the purpose of enforcing the terms of this Stipulated Protective
15   Order, even if such enforcement proceedings occur after termination of this action.
16          I hereby appoint __________________________ [print or type full name] of
17   _______________________________________ [print or type full address and telephone
18   number] as my California agent for service of process in connection with this action or any
19   proceedings related to enforcement of this Stipulated Protective Order.

20   Date: ______________________________________

21   City and State where sworn and signed: _________________________________

22   Printed name: _______________________________

23
     Signature: __________________________________
24

25

26
27

28
     STIPULATED PROTECTIVE ORDER FOR CONFIDENTIAL DOCUMENTS
     Case No. 1:18-cv-01702-DAD-EPG
                                                       15
 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
     STIPULATED PROTECTIVE ORDER FOR CONFIDENTIAL DOCUMENTS
     Case No. 1:18-cv-01702-DAD-EPG
                                                 16
